DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/01/2022 has been entered.

Response to Arguments
2.	Applicant’s arguments with respect to claim(s) 4 and its dependent claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

EXAMINER’S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Please amend Claim 1 as follows:
A functional panel comprising:
 a light-emitting region comprising a first element;
 a first functional layer over the light-emitting region, the first functional layer comprising a first insulating film; and 
a second functional layer over the first functional layer, the second functional layer comprising a driver circuit and a second insulating film, 
wherein the first element comprises: 
a first electrode;
 a second electrode; and 
a layer containing a light-emitting material, 
wherein the layer containing the light-emitting material contains gallium nitride,
wherein the layer containing the light-emitting material includes a region between the first electrode and the second electrode, 
wherein the first insulating film includes a first opening and a second opening on an outside of a portion where the first insulating film overlaps with the light-emitting region, 
wherein the second insulating film includes a third opening and a fourth opening, 
wherein the first opening is overlapping with the third opening,
 wherein the second opening is overlapping with the fourth opening, 
wherein the driver circuit comprises:
 a first transistor electrically connected to the first electrode through the first opening and the third opening; and
 a second transistor electrically connected to the second electrode through the second opening and the fourth opening, and wherein the driver circuit and the light-emitting region overlap each other .

Allowable Subject Matter
4.	Claims 1-3, 13, 15 and 17 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record alone, or in combination, fails to teach, disclose or render obvious, “A functional panel comprising: a light-emitting region comprising a first element; a first functional layer over the light-emitting region, the first functional layer comprising a first insulating film; and a second functional layer over the first functional layer, the second functional layer comprising a driver circuit and a second insulating film, wherein the first element comprises: a first electrode; a second electrode; and a layer containing a light-emitting material, wherein the layer containing the light-emitting material contains gallium nitride, wherein the layer containing the light-emitting material includes a region between the first electrode and the second electrode, wherein the first insulating film includes a first opening and a second opening on an outside of a portion where the first insulating film overlaps with the light-emitting region, wherein the second insulating film includes a third opening and a fourth opening, wherein the first opening is overlapping with the third opening, wherein the second opening is overlapping with the fourth opening, wherein the driver circuit comprises: a first transistor electrically connected to the first electrode through the first opening and the third opening; and a second transistor electrically connected to the second electrode through the second opening and the fourth opening, and wherein the driver circuit and the light-emitting region overlap each other” in combination with the other claimed limitations set forth in claim 1
5.	Claims 5-6, 8 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
7.	Claim(s) 4, 7, 14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (US 2022/0052032) in view of Chen et al (US 2020/0152612).

	As to claim 4, Li teaches a functional panel comprising: 
a first functional layer comprising a first insulating film (a first insulating layer INS1, fig. 9B) and a second insulating film (fig. 10 illustrates multiple pixels having a structure as depicted in fig. 9B and including their own insulating layers), - 4 -Application Serial No. 17/098,484 Attorney Docket No. 0756-12045 
a second functional layer comprising a third insulating film (pixel circuit layer PCL, fig. 9B) in contact with the first insulating film (see 9B) and a first driver circuit comprising a first transistor (first transistor T1, fig. 9B), 
a first pixel between the first insulating film and the second insulating film, the first pixel comprising a first element (light emitting element LD, figs. 9B and 10); and 
a second pixel between the first insulating film and the second insulating film, the second pixel comprising a second element (see fig. 10 for the second pixel SPX2 which is separated from the first pixel SPX1 and SPX3 by the first insulating layer INS1),
 wherein the second insulating film is configured to separate the second element from the first element (see figs. 9B and 10 and the corresponding paragraphs), 
wherein the first element is configured to emit light (light emitting element LD), 
wherein the first element comprises a first electrode, a second electrode, and a layer containing a light-emitting material ([0051] the light emitting element LD may include a first conductive semiconductor layer 11, a second conductive semiconductor layer 13, and an active layer 12 interposed between the first and second conductive semiconductor layers 11 and 13), 
wherein the first insulating film comprises a first opening and a second opening (first opening inside a first insulating layer INS1 for the first electrode ELT1 and second opening inside a first insulating layer INS1 for the second electrode ELT2, fig. 9B), 
wherein the third insulating film comprises a third opening (a first contact hole CH1, fig. 9B) and a fourth opening (a second contact hole CH2, fig. 9B), 
wherein the first opening is overlapping with the third opening (as seen in fig. 9B), wherein the second opening is overlapping with the fourth opening (as seen in fig. 9B), and 
wherein the first transistor is electrically connected to the first electrode through the first opening and the third opening ([0121] In an embodiment, the first electrode ELT1 and the first connection electrode CNL1 may be coupled, through a first contact hole CH1, to a pixel circuit PXC of each sub-pixel SPX). 

Li does not teach wherein the layer containing the light-emitting material contains gallium nitride as claimed.
However, Chen teaches wherein the layer containing the light-emitting material contains gallium nitride ([0053] the material of the light-emitting layer may be GaN).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to include in Li, wherein the layer containing the light-emitting material contains gallium nitride, as suggested by Chen in order to provide low energy consumption and longer lifetime.

As to claim 7, Li in view of Chen teaches the functional panel, wherein each of the first element and the second element is configured to emit light with a first color, wherein the first pixel comprises a color conversion layer configured to convert light with the first color into light with a second color, and wherein the second pixel is configured to display light with the first color (Li: [0132] For example, all of the first, second, and third light emitting elements LD1, LD2, and LD3 may be formed of blue light emitting diodes configured to emit blue light. In this case, in order to form a full-color pixel PXL, a light conversion layer and/or a color filter for converting the color of light emitted from the corresponding sub-pixel SPX may be disposed on at least some of the first to third sub-pixels SPX1, SPX2, and SPX3).

As to claim 14, Li in view of Chen teaches the functional panel, wherein the first opening comprises a first metal (Li: horizontal part of the first electrode ELT1, fig. 9B), wherein the third opening comprises a second metal, and wherein the first metal is in contact with the second metal (Li: a ‘U’ shaped part of the first electrode ELT1, fig. 9B).

As to claim 16, Li in view of Chen teaches the functional panel, wherein the first insulating film contains silicon and oxygen, wherein the third insulating film contains silicon and oxygen, and wherein the first insulating film comprises a region bonded to the third insulating film ([0061] In an embodiment, the insulating film INF may include at least one insulating material of SiO2).

8.	Claim(s) 9 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (US 2022/0052032) in view of Chen et al (US 2020/0152612) and further in view of Kimura (US 2007/0120785).
	As to claim 9, Li in view of Chen does not teach a display device as claimed.
However, Kimura teaches a display device comprising:
 10a control unit (control circuit 607, fig. 20); and
 the functional panel according to claim 4 (insulating layer 206, fig. 29A, [0086] In FIG. 30A, first electrodes 501a to 501i of light-emitting elements for forming pixels are disposed contiguously in vertical and horizontal directions, and insulating layers 503a to 503c each of which functions as a partition wall are formed around the pixels),
 wherein the control unit is configured to be supplied with image data and control data ( [0289] a control circuit 607 which converts the video signal… provided on an input side of the video signal), 
wherein the control unit is configured to generate an image signal from the image 15data ( [0289] a control circuit 607 which converts the video signal into an input specification of a driver IC, or the like. The control circuit 607 outputs signals to both a scanning line side and a signal line side), 
wherein the control unit is configured to generate a control signal from the control data ([0289] a control circuit 607 which converts the video signal into an input specification of a driver IC, or the like. The control circuit 607 outputs signals to both a scanning line side and a signal line side), 
wherein the control unit is configured to supply the image signal and the control signal ([0289] a control circuit 607 which converts the video signal into an input specification of a driver IC, or the like ... The control circuit 607 outputs signals to both a scanning line side and a signal line side),
 20wherein the functional panel is configured to be supplied with the image signal and the control signal ( [0289] a control circuit 607 which converts the video signal into an input specification of a driver IC, or the like ... The control circuit 607 outputs signals to both a scanning line side and a signal line side), and
 wherein the first pixel and the second pixel are configured to perform display using the image signal ([0289] a control circuit 607 which converts the video signal into an input specification of a driver IC, or the like ... The control circuit 607 outputs signals to both a scanning line side and a signal line side).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to include in Li and Chen, the display device, as suggested by Kimura in order to provide a high-performance and highly reliable display with a high aperture ratio (Abstract).

	As to claim 12, Li in view of Chen does not teach a  data processing as claimed.
However, Kimura teaches a data processing device comprising: 15at least one of a keyboard, a hardware button, a pointing device, a touch sensor, an illuminance sensor, an imaging device, an audio input device, an eye-gaze input device, and an attitude sensing device (Kimura: [0074] as the input means 121, any of a variety of human interfaces and the like can be used. Specifically, a keyboard, a mouse, a touch sensor, a microphone, a camera, or the like can be used); and
the functional panel according to claim 4 (insulating layer 206, fig. 29A, [0086] In FIG. 30A, first electrodes 501a to 501i of light-emitting elements for forming pixels are disposed contiguously in vertical and horizontal directions, and insulating layers 503a to 503c each of which functions as a partition wall are formed around the pixels).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to include in Li and Chen, the display device, as suggested by Kimura in order to provide a high-performance and highly reliable display with a high aperture ratio (Abstract).

9.	Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (US 2022/0052032) in view of Chen et al (US 2020/0152612) and further in view of Matsumoto (US 2015/0009128).
	As to claim 10, Li in view of Chen teaches the functional panel according to claim 4 (see Li for descriptions).
Li in view of Chen does not teach an input/output device as claimed.
However, Matsumoto teaches 25an input/output device comprising: 
an input unit comprising a sensing region ([0048] a touch panel in which a display portion overlaps with a touch sensor serves as the input means 121 as well as the display portion 122); and
wherein the input unit is configured to sense an object approaching the sensing region ([0075] a user of the data processing device 100 can input an operation instruction INPUT including a termination instruction or the like by gestures (e.g., tap, drag, swipe, and pinch-in) using a finger as a pointer on the touch panel), and
 30wherein the sensing region and each of the first pixel and the second pixel overlap each other ([0075] a touch panel is used as the input means 121 that is overlapped with and integrally formed with the display portion).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to include in Li in view of Chen, an input/output, as suggested by Matsumoto in order to “provide a highly browsable data processing device…[and]  to provide a highly portable data processing device” ([0010]).
10.	Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (US 2022/0052032) in view of Chen et al (US 2020/0152612) and further in view of Iguchi (US 2018/0254226).
	As to claim 18, Li in view of Chen does not teach the first transistor as claimed.
	However, Iguchi teaches the functional panel, wherein the first transistor comprises single crystal silicon ([0132] transistors formed on a single-crystal silicon are used).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to include in Li in view of Chen, wherein the first transistor comprises single crystal silicon, as suggested by Iguchi in order to reduce “the occurrence of variations in threshold voltage. This makes it possible to prevent degradation in image quality” ([0132]).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMEN W BOGALE whose telephone number is (571)270-1579. The examiner can normally be reached M-F 10:AM-6:PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on (571)272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMEN W BOGALE/            Examiner, Art Unit 2628          

/NITIN PATEL/           Supervisory Patent Examiner, Art Unit 2628